                 IN THE UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF ARKANSAS
                           LITTLE ROCK DIVISION

IN RE: AMY C. LOCKE, Debtor                              CASE NO. 4:18-bk-10119
                                                         CHAPTER 13

KATELYN LOCKE                                                   PLAINTIFF

V.                        AP NO: 4:19-ap-01005

AMY C. LOCKE                                                    DEFENDANT

AMY C. LOCKE                                       THIRD PARTY PLAINTIFF/
                                                       COUNTERCLAIMANT

V.

KATELYN LOCKE; OGLES
LAW FIRM, P.A. AND
JOHN OGLES                                   THIRD PARTY DEFENDANTS

              MOTION FOR NUNC PRO TUNC ORDER LIFTING OR
                     ANNULLING AUTOMATIC STAY

      COME NOW Katelyn Locke, Ogles Law Firm, P.A. and John Ogles, by and through

their attorney, John Ogles, and for their Motion for Nunc Pro Tunc Order Lifting or

Annulling Automatic Stay state:

      1. On or about October 9, 2015 Amy Locke, as Guardian of the Estate of Katelyn

Locke, was issued a check from State Farm Life Insurance Company for the sum of

$16,416.85.

      2. On October 9, 2015 Amy Locke stood in a fiduciary relationship to her ward,

Katelyn Locke.


                                    Page 1 of 9
       3. Amy Locke deposited the State Farm check into her personal account, not a

guardianship account, and thereafter used the funds for purposes other than in the interests

of her ward, Katelyn Locke.

       4. On January 10, 2018, being fully aware that Katelyn Locke intended to file an

action to recover the State Farm funds, Amy Locke filed a petition for protection from

creditors pursuant to Chapter 13 of the Bankruptcy Code.

       5. Amy Locke did not list Katelyn Locke as a creditor and did not provide Katelyn

Locke or her attorney with notice of the bankruptcy.

       6. On January 30, 2018 Katelyn Locke filed her lawsuit in Arkansas state court

seeking money damages from Amy Locke and others.

       7. On February 27, 2018 Amy Locke filed a pro se Answer to Katelyn Locke’s

complaint. Amy Locke made no mention of the pending Chapter 13 proceedings.

       8. On October 18, 2018 the Arkansas state court entered judgment against Amy

Locke in the amount of $19,066.93, which included pre-judgment interest. The judgment

also provides for post-judgment interest at the rate of 10% per annum.

       9. On December 17, 2018 Amy Locke amended her schedules to list Katelyn Locke

as a creditor.

       10. On December 19, 2018 Amy Locke, for the first time, provided notice to Katelyn

Locke and her attorney that the Chapter 13 petition had been filed.

       11. On January 15, 2019 Katelyn Locke filed this action seeking to have this Court

declare Amy Locke’s debt to Kately Locke non-dischargeable pursuant to 11 U.S.C.

                                        Page 2 of 9
§523(a)(6). The debt is likewise non-dischargeable pursuant to subjects (a)(2) and (a)(4).

       12. On or about February 14, 2019 Amy Locke filed a counterclaim seeking to invoke

the protections afforded by the automatic stay found at 11 U.S.C. §362.

       13. While Katelyn Locke and her attorney may be in technical violation of the

automatic stay, such violation occurred through no fault of their own and the violation could

have been avoided had Amy Locke complied with the Bankruptcy Code’s requirement that

she list all her known creditors, including those debts which might be classified as contingent

liabilities, and providing notice to all creditors, which would have, and should have included

Katelyn Locke.

       14. This is a proper case for retroactive nullification of the automatic stay and for this

Court to issue a nunc pro tunc order lifting the stay as of the date of the filing of the state

court complaint against Amy Locke.

       15. This Adversary Proceeding was commenced for the purpose of having this Court

declare that the debt owed Katelyn Locke is non-dischargeable. Whether the state court

action was in violation of the stay or not, the fact remains the debt is one that is clearly non-

dischargeable, a matter which this Court can decide based on collateral estoppel principles

or by retrying the case within this Adversary Proceeding.

       16. Application of the automatic stay to void the state court judgment would be a

waste of judicial resources and cause needless delay and expense to the parties.

                                MEMORANDUM OF LAW

       Although an action in violation of the stay is technically void, the bankruptcy court


                                          Page 3 of 9
nevertheless has the power to validate it. It is important, in this regard, to distinguish between

terminating the automatic stay and annulling it, either of which is permitted under 11 U.S.C.

§ 362(d). An order terminating the automatic stay only acts prospectively, but an order

annulling the automatic stay nunc pro tunc acts retroactively to validate otherwise void

actions taken post-petition. Eastern Refractories Co., 157 F.3d 169 (2nd Cir. 1998); In re

Soares, 107 F.3d 969 (1st Cir. 1997). The distinction may appear largely semantic, but it has

a practical consequence. If the action is void ab initio, the party that wants to validate it

(generally, the creditor) must move to annul the stay; but if it is voidable, the party seeking

to avoid it (generally, the debtor) must seek relief. In re Best Payphones, Inc., 279 B.R. 92

(Bankr. S.D.N.Y., 2002).

       The circuits are split on whether actions taken in derogation of the automatic stay are

merely "voidable" or, more accurately, "void." Some courts characterize unauthorized

postpetition proceedings as "voidable." See, e.g., Jones v. Garcia (In re Jones ), 63 F.3d 411,

412 & n. 3 (5th Cir.1995), cert. denied, --- U.S. ----, 116 S.Ct. 1566, 134 L.Ed.2d 666 (1996);

Bronson v. United States, 46 F.3d 1573, 1578-79 (Fed.Cir.1995); Easley v. Pettibone Mich.

Corp., 990 F.2d 905, 911 (6th Cir.1993). Other courts call such actions "void," but recognize

that equitable considerations may alter some outcomes. See, e.g., Siciliano, 13 F.3d at 751;

In re Schwartz, 954 F.2d 569, 571 (9th Cir.1992); Job v. Calder (In re Calder ), 907 F.2d

953, 956 (10th Cir.1990) (per curiam); 48th St. Steakhouse, Inc. v. Rockefeller Group, Inc.

(In re 48th St. Steakhouse, Inc.), 835 F.2d 427, 431 (2d Cir.1987), cert. denied, 485 U.S.

1035, 108 S.Ct. 1596, 99 L.Ed.2d 910 (1988); Albany Partners Ltd. v. Westbrook (In re


                                           Page 4 of 9
Albany Partners, Ltd.), 749 F.2d 670, 675 (11th Cir.1984). Soares, In re, 107 F.3d 969 (1st

Cir., 1997)

       Section 362(d) confers upon courts discretionary power in certain circumstances to

terminate, annul, modify, or place conditions upon the automatic stay. In drafting the law,

Congress chose to include both the power to terminate the stay and the power to annul it.

When construing this language, courts must try to give independent meaning to each word.

See United States Dep't of Treasury v. Fabe, 508 U.S. 491, 504 n. 6, 113 S.Ct. 2202, 2210

n. 6, 124 L.Ed.2d 449 (1993); United States v. Ven-Fuel, Inc., 758 F.2d 741, 751-52 (1st

Cir.1985). The only plausible distinction between the two verbs in this context is that

terminating the stay blunts it prospectively, from the moment the court's order enters,

whereas annulling the stay erases it retrospectively, as of some date prior to the entry of the

court's order (reaching as far back as the date when the debtor filed the bankruptcy petition,

if the court so elects). Soares, In re, supra.

       Seen from this perspective, Congress' grant of a power of annulment is meaningful

only if the court may thereby validate actions taken before the date on which the court rules.

On any other construction, annulment lacks any independent significance; it merely

replicates termination. It follows, therefore, that section 362(d) authorizes retroactive relief

from the automatic stay. Accord Siciliano, 13 F.3d at 751; Albany Partners, 749 F.2d at 675;

see also Franklin Sav. Ass'n v. Office of Thrift Supervision, 31 F.3d 1020, 1023 (10th

Cir.1994) (recognizing the authority to annul the stay and thereby grant retroactive relief);

Sikes v. Global Marine, Inc., 881 F.2d 176, 178-79 (5th Cir.1989) (same); see generally 3


                                          Page 5 of 9
Collier on Bankruptcy, supra, p 362.11.

       In Soares, In re, supra., the Court wrote:

       When a creditor inadvertently violates the automatic stay in ignorance of a
       pending bankruptcy, courts sometimes have afforded retroactive relief. See,
       e.g., Jones, 63 F.3d at 412-13 (affirming retroactive validation of a foreclosure
       sale where the mortgagee had no notice of the bankruptcy filing); Mutual
       Benefit Life Ins. Co. v. Pinetree, Ltd. (In re Pinetree, Ltd.), 876 F.2d 34, 37
       (5th Cir.1989) (similar). By like token, debtors who act in bad faith may create
       situations that are ripe for retroactive relief. See, e.g., Calder, 907 F.2d at 956;
       Easley, 990 F.2d at 911; Albany Partners, 749 F.2d at 675-76.

       In this District can be found the decision in In re Webb, 294 B.R. 850 (Bankr. E.D.

Ark., 2003) where it was said:

       The automatic stay of 11 U.S.C. § 362(a) lies at the heart of the Bankruptcy
       Code and "protects the debtor's assets while giving the debtor breathing room
       so that it can reorganize." In re Kmart Corp., 285 B.R. 679, 688
       (Bankr.N.D.Ill.2002). Section 362(a) provides, in part, that a bankruptcy
       petition "operates as a stay, applicable to all entities, of the commencement or
       continuation ... of a judicial, administrative, or other action against the debtor
       ... [and to] any act to obtain possession of the property of the estate ... or to
       exercise control over the property of the estate." 11 U.S.C. § 362(a)(1) and (3).
       Despite the sweeping statutory protection provided by the automatic stay, the
       Court of Appeals for the Eighth Circuit has found that "[b]ankruptcy courts
       have the power to annul an automatic stay retroactively for cause pursuant to
       11 U.S.C. § 362(d)(1) in order to rehabilitate stay violations." Bunch v.
       Hoffinger Indus. (In re Hoffinger Indus.), 329 F.3d 948, 951-52 (8th Cir.2003)
       (citing In re Siciliano, 13 F.3d 748, 751 (3d Cir.1994); Schwartz, 954 F.2d at
       572; Vierkant, 240 B.R. at 324).

       Some courts have explained the factors that courts often weigh in determining whether

to annul the automatic stay:

       (1) if the creditor had actual or constructive knowledge of the bankruptcy
       filing and, therefore, of the stay, (2) if the debtor has acted in bad faith, (3) if
       there was equity in the property of the estate, (4) if the property was necessary
       for an effective reorganization, (5) if grounds for relief from the stay existed
       and a motion, if filed, would likely have been granted prior to the automatic

                                          Page 6 of 9
       stay violation, (6) if failure to grant retroactive relief would cause unnecessary
       expense to the creditor, and (7) if the creditor has detrimentally changed its
       position on the basis of the action taken.

In re Anderson, 341 B.R. 365, 369–70 (Bankr.D.D.C.2006) (quoting In re Stockwell, 262

B.R. 275, 281 (Bankr.D.Vt.2001)); Stancil v. Bradley Invs., LLC (In re Stancil), 487 B.R.

331 (Bankr. D.C., 2013).

       Katelyn Locke and her attorney first became aware of the Chapter 13 proceedings in

December 2018, after the state court judgment was entered. Amy C. Locke literally hid her

Chapter 13 petition for Kately Locke and her attorney for more than ten (10) months. There

is no equity in any property of the estate. There is no property necessary for an effective

reorganization. Failure to grant retroactive relief will cause Katelyn Locke to have to prove

up her fraud, defalcation and breach of fiduciary duties/embezzlement case a second time,

an unnecessary expense. This case fits almost all the factors which weigh in favor of

granting retroactive relief.

       Other courts have focused on two factors in determining whether cause exists to grant

relief from the stay: (1) whether the creditor was aware of the bankruptcy petition; and (2)

whether the debtor engaged in unreasonable or inequitable conduct, or prejudice would result

to the creditor.” Mut. Benefit Life Ins. Co. v. Pinetree, Ltd. (In re Pinetree, Ltd.), 876 F.2d

34, 37 (5th Cir.1989); In re Siciliano, 167 B.R. 999, 1008–1009 (Bankr.E.D.Pa.1994) (“Most

courts will only annul the stay ... if such action was taken by a creditor without its knowledge

of the debtor's bankruptcy filing.”); Stancil v. Bradley Invs., LLC (In re Stancil), supra.

       Katelyn Locke and her attorney certainly had no knowledge of the bankruptcy


                                          Page 7 of 9
proceedings. It can easily be argued Amy C. Locke acted unreasonably and inequitably

when she both failed to list Katelyn Locke as a creditor and then spent ten (10) months

litigating in state court without ever disclosing her pending bankruptcy.

                                      CONCLUSION

       Amy C. Locke literally stole money from Katelyn Locke, using her fiduciary position

as the court appointed guardian of Katelyn Locke’s estate to do so. When she was sued in

state court for her malfeasance, fraud and embezzlement she did not disclose - to anyone -

that she had a Chapter 13 petition pending, despite multiple opportunities to do so. Now she

asks this Bankruptcy Court - a court of equity - to shield her bad acts from the judgment

entered in state court, a judgment she could have long ago potentially stopped had she been

honest with the litigants and the court. Katelyn Locke asks this Court to exercise its inherent

equitable discretion, as well as its authority pursuant to 11 U.S.C. 362(d), to retroactively

annul the automatic stay to a date prior to the commencement of the state court action,

thereby validating the state court judgment entered on October 18, 2018. Katelyn Locke

further renews her prayer for relief in her Adversary Proceeding that the state court judgment

be given preclusive effect pursuant to the doctrine of collateral estoppel and that the

$19,066.93, plus accrued post-judgment interest, be declared non-dischargeable.




                                         Page 8 of 9
                                           Respectfully submitted,

                                           /s/John Ogles


                                           John Ogles
                                           Arkansas Bar No. 89003
                                           Texas Bar No. 00797922
                                           OGLES LAW FIRM, P.A.
                                           200 S. Jeff Davis
                                           P.O. Box 891
                                           Jacksonville, AR 72078
                                           (501) 982-8339
                                           jogles@aol.com

                                CERTIFICATE OF SERVICE

       I, John Ogles, do hereby certify that a copy of the foregoing pleading was filed via the
Court’s e-filing system and served upon the following on this 20th day of February, 2019:

John A. Butler
Danecki Law Firm, PLC
PO Box 1938
Little Rock, AR 72203-1938
                                           /s/John Ogles

                                           John Ogles




                                         Page 9 of 9
